Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 24, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  161049 & (21)(22)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 161049
                                                                     COA: 350249
                                                                     St Clair CC: 02-000601-FC
  JOHN ALBERT GILLIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement and motion for immediate
  consideration are GRANTED. The application for leave to appeal the November 27, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 24, 2020
         b1116
                                                                                Clerk